                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


KENYATTA EDMOND #400184                  CASE NO. 6:18-CV-01095 SEC P

VERSUS                                   JUDGE JUNEAU

POLICE DEPT OF LAFAYETTE                 MAGISTRATE JUDGE WHITEHURST
ET AL


                                  JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record

      IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s civil

rights complaint filed pursuant to 42 U.S.C. §1983 be DISMISSED WITHOUT

PREJUDICE pursuant to FRCP Rule 41(b).

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 7th day of

March, 2019.



                                         ______________________________
                                     MICHAEL J. JUNEAU
                                     UNITED STATES DISTRICT JUDGE
